      Case 4:20-cv-05640-YGR Document 551-2 Filed 04/30/21 Page 1 of 2



 1   David P Chiappetta, Bar No. 172099
     DChiappetta@perkinscoie.com
 2   PERKINS COIE LLP
 3   505 Howard Street, Suite 1000
     San Francisco, CA 94105-3204
 4   Telephone: 415.344.7076
     Facsimile: 415.344.7050
 5
     Judith B. Jennison, Bar No. 165929
 6   JJennison@perkinscoie.com
 7   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 8   Seattle, WA 98101
     Telephone: 206-359-8000
 9   Facsimile: 206-359-9000
10
     Attorneys for Non-Party
11   MICROSOFT CORPORATION

12                              UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14                                        OAKLAND DIVISION
15

16   EPIC GAMES, INC.,                            Case No. 4:20-CV-05640-YGR
17                        Plaintiff, Counter-     DECLARATION OF DAVID P.
                          Defendant               CHIAPPETTA IN SUPPORT OF NON-
18                                                PARTY MICROSOFT’S
            v.                                    ADMINISTRATIVE MOTION TO SEAL
19                                                PORTIONS OF PROPOSED TRIAL
     APPLE, INC.,                                 EXHIBITS
20
                          Defendant,
21                        Counterclaimant.
22

23

24

25

26

27

28
     DECLARATION OF DAVID P. CHIAPPETTA          -1-
                                                                    CASE NO. 4:20-CV-05640-YGR
                                                                                     152359314.1
      Case 4:20-cv-05640-YGR Document 551-2 Filed 04/30/21 Page 2 of 2



 1          I, David Chiappetta, declare as follows:

 2   1.     I am a partner at the law firm Perkins Coie LLP and counsel to Microsoft Corporation,

 3   which is not a party to the above-captioned case, and a member in good standing of the State Bar

 4   of California. The facts stated in this declaration are based on my own personal knowledge and, if

 5   called as a witness, I could and would testify to those facts.

 6   2.     Pursuant to Local Rule 79-5, I submit this declaration in support of Microsoft’s

 7   Administrative Motion to Seal Portions of Trial Exhibits.

 8   3.     We understand the parties intend to introduce exhibits at trial that reflect Microsoft’s

 9   confidential information. They have identified those documents to us, some as recently as this

10   morning.

11   4.     On Friday, April 30, 2021, I spoke with counsel for Epic Games regarding Microsoft’s

12   motion. Epic has communicated it consents to and supports Microsoft’s motion to seal.

13   5.     On Thursday, April 29, 2021, I spoke with counsel for Apple regarding Microsoft’s

14   motion. Apple has communicated it consents to and supports Microsoft’s motion to seal.

15   6.     Given that the parties have not filed motions to seal third-party materials that have been

16   designated as trial exhibits, Microsoft is making this motion to protect its interests.

17

18          I declare under penalty of perjury under the laws of the United States that the foregoing is

19   true and correct.

20          Executed this 30th day of April 2021 in Fresno, California.

21

22                                                  /s/ David Chiappetta
                                                    David Chiappetta
23

24

25

26

27

28
     DECLARATION OF DAVID P. CHIAPPETTA                -2-
                                                                                CASE NO. 4:20-CV-05640-YGR
                                                                                                 152359314.1
